Title: To Benjamin Franklin from Dumas, 20 October 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 20e. Oct. 1780.
La vraie amitié qui caractérise si bien vos Lettres du 2 & du 9 Octob. me remplit de gratitude. Je vous promets bien saintement de la mériter jusqu’au dernier soupir, avec votre approbation qui m’est aussi précieuse que la vie. J’eus la satisfaction, avanthier d’avoir ici Mr. Searle, & de passer la nuit avec lui à Leide, d’où je suis revenu hier un peu tard. Ah! l’excellent homme! Quand je vois de tels Américains, les Epines qui m’ont piqué pour eux se chargent de Roses.
C’est à force de patience, mais sans lâcheté, que j’ai vaincu le ressentiment du Gd. Fr. [Grand Facteur] Il étoit juste: une seule chose qu’il exigeoit, & à quoi j’espere qu’il ne pensera plus, ne l’étoit pas.
Hier 8 jours l’Amirauté d’hollde. donna son Préavis sur l’accession de la rep. conformément aux desirs de l’Imperatrice & de la Ville d’Amst. Hier Cet avis fut converti en Résolution unanime de la Province. J’espere que les Etats-généraux, à qui elle va être communiquée, selon leur coutume d’adopter les resolutions d’Hollde. adopteront aussi unanimement celleci. But let us not be too sanguine in our hopes.
J’accepterai certainement le Secretariat en question avec l’appointement de 500 £.St. qui y est attaché par le Congrès; & je suis sûr que celui qui remplira la place de Mr. L—— [Laurens] sera content de moi. Voici ce que j’écris ce soir là-dessus à Mr. Searle:
“I can’t help to be still vexed with the misfortune that has happened to his Exc. L——. The new arrangement of Such a Secretaryship, as the honble. J. Lowell speaks of in his Letter, & to which, by your & his good advice, as well as by that of his Exc. Dr. Franklin, he would have chosen me, with a salary of 500 £.st: per annum would have made me (& my little family) very happy with him, & will so, I hope, with whoever will be appointed to succeed him. Permit me only to wish, it might be your amiable person. Whenever you write to America, be pleased Dear Sir, to testify my chearfull as well as gratefull acquiescence, & acceptation of the said arrangement, or an equipollent one; & that my only ambition has been, from the beginning, & will be throug the remainder of my life, to be continued & maintain’d in the service of a cause, to which the having been so very unexpectedly or rather providentially called, has filled my mind with thoughts, & my heart with feelings, more comfortable for me, than any other grandeurs whatever could do.”
J’aurai soin, Monsieur, de consulter avec notre Ami, sur ce qu’il faudra faire relativement à l’affaire de Saba, & de vous rendre compte en son temps de ce qu’il en pense.
L’Envoyé de Portugal n’est pas ici actuellement; il est à Londres; & l’on ne sait encore quand il sera de retour. Comme la dite Cour, leurs Ministres ici, avoient paru jusqu’ici si bons amis de l’Angle. que je n’ai point formé de liaisons avec eux. J’ai donc besoin d’être introduit moi-même chez Mr. De Souza, avant de pouvoir lui présenter Mr. Searle: & Mr. Searle m’a chargé de vous prier de me procurer de la part de l’Envoyé de Portugal en France une Lettre introductoire, ou de recommandation. J’aurai le temps de la recevoir avant que Mr. De Souza arrive. Je connois bien Son Aumônier ici; & je ferai quelques démarches auprès de lui. Mais une Lettre de l’Envoyé de Portugal, accordé à votre demande, si je puis la présenter, vaudra mieux, & abrégera les choses au contentement de Mr. Searle. Elle me donnera d’ailleurs un pied là pour toujours.

I Say nothing of Mr. *****, nor of what he is doing because I cannot say anything of neither, since we parted at Leiden. I hope only I stand well with him, because I have done my best to merit it. I hope to see him at Amsterdam, when this Assembly will separate. There are (between us) some good people that find him too much reserved, & do not agree with some of his ideas, or perhaps with the manner of his delivering them. But perhaps those good men would be the first of not supporting me, if they were to be called to account for what they said confidentially to me respecting him. You Know Dear Sir, I have not long since, paid very dearly (nearly with my life, & I fear with that of my wife) for too much unreservedness in writing. I am, honoured and dear Sir, very happy in your everlasting friendship, & in the sincerity of my heart with which I am for ever, your most obedient, most humble & faithfull servant
Dumas
Paris à S. E. Mr. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin / Esqr. Min. Plenipe. / des Et. Unis &c. / Passy ./.
